August 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         THE STATE OF TEXAS, Appellant

NO. 14-12-00571-CR                         V.
NO. 14-12-00573-CR
                              GARY GATES, Appellee
                        ________________________________

        Today the Court heard its own motion to dismiss the appeals from the orders
signed by the court below on May 16, 2012. We order the appeals DISMISSED for want
of jurisdiction.

       We further order that all costs incurred by reason of these appeals be paid by
appellant, the State of Texas.

      We further order this decision certified below for observance.